Title: To Thomas Jefferson from Stephen Cathalan, Jr., 27 March 1807
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas


                        
                            Dear Sir.
                            
                            Marseilles 27th. March 1807.
                        
                        Here inclosed is Copies of my letters of the 28th., January & 2d. February last—On the 22d. Do. at the
                            Request of Captn. William Hazard I took the Liberty of addressing you my letter of introduction in his favor, which I have
                            the honor of confirming you.
                        I have shipped on the ship Louisiana Captn. John C. Brevoor Master of Philada. ready to sail for Philadelphia
                            one Bundle containing two round Boxes Sultan Smirna Raisins with your direction, you ordered me; to be Consigned to the
                            Collector of the District at Philadelphia & be forwarded to you on Delivery;—
                        I had directed Captn. William Allen of the Brig Mary of Philadelphia to procure them to me at Smirna for you,
                            where they were given to him by his consignee, & thus transferred to me for you, Sir; I hope they will soon reach you in
                            good order, being of the best quality—
                        On the 11th. inst. I received a letter from Commodore H. G. Campbell of the 26th. Janry. last informing me that
                            the differences that existed between the U. States & Tunis, had been terminated amicably with the prospect of a lasting
                            peace, I published on Receipt that agreable intelligence which insures Safety to our Flag, which is now carrying on a very
                            extensive trade in the Mediterranean in such a Circumstance when it remains but a small number of Neutral vessels.—
                        The Americans being now Convinced of the great advantage their Country reaps since you are at the head of the
                            Government, will I doubt not intreat you of not refusing to be reelected a third time as President.
                        You will make, I dare say a sacrifice of the enjoyment of a Domestic & retired life (tho’ you have so long
                            devoted yourself & constantly worked for their wellfare) to preserve, & advance their happiness by your Fatherly
                            Government.—Joining with all of them, & my family in our Prayers to the almighty to preserve your days so precious to
                            your Country & to mankind, as an example of Disinterested Patriotism & Philantropy in perfect good state of Health—
                  I
                            have the honor to be with great respect Sir Your most obedt. & devoted Servant
                        
                            Stephen Cathalan.
                        
                        
                            P.S. Mr. Oliver who writes this Joins with us in our best wishes & Respects
                            I think it is now time for me of adding no Longer Tunis?
                        
                    